Citation Nr: 1104471	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  06-27 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include 
as secondary to a psychiatric disorder or as due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  The 
Veteran testified at a June 2010 hearing before the undersigned 
sitting at the RO, a transcript of which is associated with the 
claims file.  


FINDING OF FACT

In January 2011, VA was notified that the Veteran died in 
December 2010.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal, as shown in a Social Security Administration notification 
forwarded to VA.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death of 
the Veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of any derivative claim brought by a survivor of 
the veteran.  38 C.F.R. § 20.1106.  The Board's dismissal of this 
appeal also does not affect the right of an eligible person to 
file a request to be substituted as the appellant for purposes of 
processing the claim to completion.  Such request must be filed 
not later than one year after the date of the appellant's death.  
See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. 
§ 5121A, substitution in case of death of a claimant who dies on 
or after October 10, 2008).  As provided for in this new 
provision, a person eligible for substitution will include "a 
living person who would be eligible to receive accrued benefits 
due to the claimant under section 5121(a) of this title."

The VA Secretary will be issuing regulations governing the rules 
and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking substitution in 
an appeal that has been dismissed by the Board due to the death 
of the Veteran claimant should file a request for substitution 
with the RO from which the claim originated (listed on the first 
page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


